K. K. HALL, Circuit Judge,
dissenting:
The majority overlooks a critical phrase in the Pregnancy Discrimination Act. The Act provides, in pertinent part:
“[Wjomen affected by pregnancy, childbirth, or related medical conditions shall be treated the same for all employment related purposes ... as other persons not so affected but similar in their ability or inability to work....” [Emphasis added.]
*452To determine whether a pregnant woman is being treated the same as some other person who has the similar ability or inability to work, the pregnant woman, by logical necessity, must also be an employee. To hold otherwise is to simply ignore the language of the Act.
Regardless of one’s personal feelings on the matter, pregnancy-based classifications are lawful except to the extent that General Electric v. Gilbert, 429 U.S. 125, 97 S.Ct. 401, 50 L.Ed.2d 343 (1976) has been limited by the Act. Had Congress intended to completely eviscerate Gilbert, it could have easily done so without references to a woman’s ability or inability to work.
For these reasons, I respectfully dissent.